Miller, J.,
concurs in part and dissents in part and votes to modify the order appealed from by reducing the award of pendente lite maintenance to $300 per week, with the following memorandum: I concur with my colleagues that the award to the wife of pendente lite maintenance of $600 per week is excessive, and I agree that relief must be granted in the interest of justice. I must, however, dissent from so much of their determination as reduces the award to $100 per week, an amount which, under these circumstances, I find inadequate to meet the wife’s essential needs pending trial of this bitter and protracted litigation, which includes determination of issues of equitable distribution of the marital property (including a plumbing corporation), maintenance, child support, and custody.
The majority relies on the fact that in addition to the $100 maintenance which it has now awarded, the wife also presently receives $66 per week in interest income and $276 per week in salary which the husband’s corporation continues to pay although she is apparently unable to work. However, the majority fails to recognize that that salary may be terminated at any time at the husband’s whim, relegating her to a third expensive application for further pendente lite relief. The husband’s corporation has already reduced her original salary from approximately $600 per week to $276 per week.
In addition, in my view, the majority also overlooks the fact that its determination reducing the wife’s maintenance to $100 per week not only provides inadequate support for her most minimal needs, but places her in a grossly disparate bargaining position in settling or litigating the case, since the trial court has denied her pendente lite counsel or expert fees. The reduction in support ordered by the majority has so substantially reduced her income that she will hereafter be forced to rely either on charity, or on the willingness of counsel to proceed pro bono (at least temporarily), or representing herself pro se.
*534While I am sympathetic and recognize the heavy financial burden placed upon the husband who must pay not only child support in the sum of $203 per week for the party’s child, but $1900 per month for the mortgages, taxes, and utilities of the marital residence, he, as the healthy owner and employee of a going business, is in a far better position to deal with these unavoidable expenses than his wife, who is seriously ill, apparently unemployed, and apparently unemployable. Moreover, I note that when the court directed the husband to pay the expenses of the marital residence, it contemplated that he would be residing there with the wife and their son. In paying this expense, therefore, the husband is essentially providing shelter for himself and his family as well as preserving a marital asset in which he claims a significant interest.
I note with disfavor the fact that the husband has attempted to mislead the court in representing in his reply brief that the wife is receiving $170 per week in disability payments. In actuality, the husband was informed as early as July 1990 that the wife’s disability payments had been terminated, with finality. The husband’s reply brief containing the misrepresentation was submitted thereafter, in October 1990.
For the reasons above stated, I would reduce the temporary maintenance award to the wife from the sum of $600 to the sum of $300 per week.